Paterson, J., concurring.
I concur. It must be presumed, in the absence of objection to the contrary, that *490plaintiff and his assignors had full notice of the pendency of the action, and of all the facts now relied on to show fraud and collusion. Having such notice, it was their duty to appear in the action to protect their rights. (Freeman on Judgments, sec. 181; Pomeroy’s Remedies and Remedial Rights, sec. 400; Robbins v. City of Chicago, 4 Wall. 567; Castle v. Noyes, 14 N. Y. 332.) Furthermore, under the allegations of the complaint, plaintiff must be deemed to he an assignee without consideration after judgment of foreclosure and sale. He cannot, therefore, avail himself of this remedy. (Thompson v. Maxwell, 95 U. S. 397; 2 Smith’s Chancery Practice, 49.) For these reasons, I concur in the affirmance of the judgment,